SCHEDULE 14A (Rule 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14 (a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [ ] Filed by a Party other than the Registrant [X] Check the appropriate box: Preliminary Proxy Statement [X ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)[ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-11 (c) or Rule 14a-12 MASSBANK CORP. (Name of Registrant as Specified In Its Charter) COMMITTEE TO PRESERVE SHAREHOLDER VALUE Seidman and Associates, LLC Seidman Investment Partnership, LP Seidman Investment Partnership II, LP Broad Park Investors, LLC Berggruen Holdings North America Ltd. LSBK06-08, L.L.C. Thomas C. Goggins Welles C. Hatch Lawrence B. Seidman (Name of Person (s) filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14 (a)-6(i) (4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total Fee Paid: [ ] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: MASSBANK CORP. ANNUAL MEETING OF SHAREHOLDERS May 7, 2008 PROXY STATEMENT OF THE MASSBANK CORP. COMMITTEE TO PRESERVE SHAREHOLDER VALUE (THE "COMMITTEE") [OPPOSES THE BOARD OF DIRECTORS OF MASSBANK CORP.] This Proxy Statement andGREEN proxy card are being furnished to holders of the common stock (the "Shareholders"),(the "Common Stock") of Massbank Corp. (the "Company") a Delaware Corporation, in connection with the solicitation of proxies (the "Proxy Solicitation") by the Massbank Corp. Committee to Preserve Shareholder Value (the "Committee"). The Annual Meeting of Shareholders is to be held onMay 7, 2008 at the Sheraton Ferncroft Resort, 50 Ferncroft Road, Danvers,Massachusetts 01923 at 10:00 a.m. (the "Annual Meeting"). Shareholders who own the Common Stock onMarch 12, 2008 will be entitled to vote ("Annual Meeting Record Date"). The Company's principal executive offices are located at 123 Haven Street, Reading, Massachusetts At the Annual Meeting, the Company will be seeking (i) the election ofthree Directors for a term of three years or until a successor has been elected and qualified and (ii) to transact such other business as may properly come before the Annual Meeting. There are presentlyeleven members of the Board of Directors. The Committee members own approximately319,814 shares, which represents 7.54% of the Company's outstanding Common Stock [4,241,779] as ofFebruary 22, 2008, based upon the Company's Preliminary Proxy Statement dated, 2008. The Committee will amend, if required, its share ownership percentage in a subsequent letter to shareholders after the Company announces in its definitive proxy material the number of shares outstanding on the Record Date. The Committee is soliciting the votes of other Shareholders to elect three (3) Directors for a three year term at this year's Annual Meeting in opposition to thethree (3) directors nominated for election by the Company. The Committee is soliciting your proxy in support of the election of Thomas C. Goggins (Goggins), Welles C. Hatch (Hatch) and Lawrence B. Seidman (Seidman) (the "Committee Nominees") to the Company's Board of Directors. The Committee consists of the Committee Nominees, Seidman and Associates, L.L.C.("SAL"), a New Jersey Limited Liability Company; Seidman Investment Partnership, L.P.; ("SIP"), a New Jersey Limited Partnership; Seidman Investment Partnership II, L.P.("SIP II"), a New Jersey Limited Partnership; Broad Park Investors, L.L.C. (“Broad Park”), a New Jersey Limited Liability Company; Berggruen Holdings North America Ltd. (“Berggruen”), an International Business Company; LSBK06-08, L.L.C. (“LSBK”), a New Jersey Limited Liability Company; Goggins, Hatch, and Seidman. This Proxy Statement and GREEN proxy card are being first mailed or furnished to Shareholders on or about March , 2008. The Committee's goal is to preserve shareholder value and it is the opinion of the Committee that one of the best ways to accomplish this goal is through the representation of a significant shareholder on the Board of Directors. On July 26, 2007, Mr. Seidman called Mr. Brandi, the Company's Chairman of the Board, President and Chief Executive Officer to discuss the Company's strategic plans for transforming its balance sheet, improving earnings and returning capital to Shareholders. Mr. Brandi did not give Mr. Seidman an opportunity to discuss these issues and also refused to permit Mr. Seidman to meet with the Board. If Mr. Seidman had the opportunity to meet with and speak to Mr. Brandi in detail and/or meet with the Board, he would have proposed increasing the Board size by one (1) and adding him to the Board. Mr. Seidman's proposal, if accepted, would have avoided the need for this time consuming and expensive proxy contest. (See “Background” section below.) Through representation on the Board of Directors, the Committee's Nominees will attempt to persuade the Board of Directors to: (i) accelerate the repurchase of stock pursuant to the Company’s present authorized share repurchase program; and (ii) retain an investment banker to determine the value of the Company in a sale versus remaining independent. To accomplish the Committee’s goals, the Committee Nominees, if elected, will need the cooperation ofthree of the other Directors. 1 Remember, your last dated proxy is the only one that counts, so return the GREEN card even if you delivered a prior proxy. We urge you not to return any proxy card sent to you by the Company. Your vote is important, no matter how many or how few shares you hold. If your shares are held in the name of a brokerage firm, bank, or nominee, only they can vote your shares, and only upon receipt of your specific instructions. Accordingly, please return the GREEN proxy card in the envelope provided by your Bank or Broker or contact the person responsible for your account and give instructions for such shares to be voted for the Committee Nominees. Every Shareholder should be aware that if his shares are held through a bank, brokerage firm, or other nominee, they will not be able to change their vote at the Annual Meeting, unless they obtain a legal proxy from the bank, brokerage firm, or other nominee. Since this is a contested election for directors, there should not be any broker non-votes, which means that brokers cannot vote on a client’s behalf without instructions, so every shareholder should provide these instructions to their broker. Broker non-votes occur when a bank or brokerage firm holding shares on behalf of a shareholder does not receive voting instructions from the shareholder by a specified date before the Annual Meeting and the bank or brokerage firm is not permitted to vote those undirected shares on specified matters under applicable stock exchange rules. Thus, if you do not give your broker specific instructions, your shares may not be voted on those matters and will not be counted in determining the number of shares necessary for approval. Please refer to the Company’s proxy statement for a full description of management’s proposals, the securities ownership of the Company, the share vote required to ratify each proposal, information about the Company’s Officers and Directors, including compensation, and the date by which Shareholders must submit proposals for inclusion at the next Annual Meeting. If your shares are registered in more than one name, the GREEN proxy card should be signed by all such persons to ensure that all shares are voted for the Committee's Nominees. Holders of record of shares of Common Stock on the Annual Meeting Record Date are urged to submit a proxy, even if such shares have been sold after that date. The number of shares of Common Stock outstanding as of the Annual Meeting Record Date is disclosed in the Company's proxy statement. Each share of Common Stock is entitled to one vote at the Annual Meeting. If you have any questions or need assistance in voting your shares, please call: D. F. King & Co. Attn: Richard Grubaugh 48 Wall Street New York, New York 10005 (Call Toll Free (800)488-8075) 2 BACKGROUND On July 26, 2007, Mr. Seidman called Mr. Brandi as a courtesy to inform him that he was filing a Schedule 13D and to discuss the Company's strategic plans for transforming the balance sheet, improving earnings, and returning capital to Shareholders. Mr. Seidman also requested to meet with the full Board. The conversation was short and Mr. Brandi challenged Mr. Seidman to conduct a proxy contest in 2008 and refused his request to meet with the full Board. On August 3, 2007 and November 1, 2007, Mr. Seidman wrote to Mr. Brandi analyzing and comparing the Company's financial performance. (See Schedule 13D Amendment1 and Amendment2for copies of the letters.) On December 20, 2007, Seidman and Associates, LLC sent a letter to Robert S. Cummings, the Company's secretary, nominating Goggins, Hatch, and Seidman for election to the Company's Board of Directors at the Company's next annual meeting. (See Schedule 13D Amendment 3 for a copy of this letter.) On January 14, 2008, Mr. Seidman requested a copy of the Company's most recent shareholder list and a copy of any additional shareholder list requested thereafterby the Company. (See Schedule 13D Amendment 4 for a copy of this letter.) On January 30, 2008, Mr. Seidman sent a letter to Mr. Brandi addressing inquiries made by Mr. Brandi to certain directors of a financial institution. Mr. Seidman is a director of the financial institution. (See Schedule 13D Amendment 5 for a copy of this letter.) THE COMMITTEE'S GOAL: OUR GOAL IS TO MAXIMIZE THE VALUE OF THE COMPANY'S STOCK FOR ALL SHAREHOLDERS The Committee believes its fellow Shareholders have the same goal: to maximize the value of the Company's stock they purchased. The Committee believes that the Company should immediately retain an investment banker to analyze the Company's value in a sale versus remaining independent to assist the Company's Board in reaching an informed decision on how to maximize shareholder value. An investment banking firm would be able to provide the Board with invaluable statistical and market data that the Company could not obtain on its own. This information should assist the Board in making an informed financial decision. In addition, the investment banker would also be asked to evaluate whether the Company can make in-market acquisitions that are accretive (acquisitions that will add to the earnings per share of the Company within one year) and hopefully suggest ways to improve the Company’s efficiency ratio. The Committee does not know whether or not the Company has already engaged an investment banker or financial advisor to conduct the type of work referred to herein. The Committee members or their affiliates will not engage in any transaction with the Company if its Nominees are elected. In addition, the Committee members will not have an interest in a business combination or transaction other than as a shareholder if its Nominees are elected. In addition, the Committee members have not had any preliminary merger discussions with any acquirer and/or acquiree. The only way the Committee can be assured that its proposals receive appropriate consideration is through Board representation. The Committee has urged management to pursue acquisition/merger discussions with potentially interested banks so the Company could properly compare the economic benefits of an acquisition of other financial institutions to a sale of the Company. No guarantee, or assurance, can be given that the Committee's proposals would result in a maximization of shareholder value. It is simply, and solely, the Committee's opinion that these proposals are likely to produce positive results for all Shareholders. 3 BYLAW AMENDMENTS On February 11, 2008, the Company's Board of Directors amended its bylaws to place limitations on the eligibility of persons to serve as a director (See the Company's Form 8-K dated February 11, 2008 for a full description of the bylaw amendments.) In Mr. Seidman's opinion, the bylaw amendments were implemented to hinder his ability to nominate himself and any other individuals to seek election as a director and/or qualify to be a director of the Company. Mr. Seidman has filed a lawsuit challenging the validity of the bylaw amendments. THE COMPANY'S EARNINGS PER SHARE HISTORY A review of the Company's per share earnings from calendar year 1997, as shown in the following chart, again reinforces the need for improvement. Earnings Per Share Year 2007 1.78 2006 1.61 2005 1.66 2004 1.64 2003 1.73 2002 2.04 2001 2.24 2000 2.25 1999 2.17 1998 1.98 1997 1.85 Per share amounts are in USD. Ten years ago the Company earned $1.85 per share. Five years ago, earnings were $2.04 per share. Even after taking substantial non-recurring securities gains in 2007, earnings per share were only $1.78. Earnings are down from peak levels in part due to balance sheet shrinkage. THE COMPANY BALANCE SHEET A. TOTAL ASSET DECLINE Total assets have declined forsixteen (16) of the last seventeen (17) quarters from $1.0 billion in September 2003 to $802 million in December 2007, a 21% decline. 4 B.
